Title: To Thomas Jefferson from Tench Coxe, 22 May 1806
From: Coxe, Tench
To: Jefferson, Thomas


                        
                            Sir
                     
                            Philada. May 22. 1806.
                        
                        The subject of naval power is agitated every day in our seaports, Towns, because the Editors of
                            Newspapers live by the patronage of persons interested in Trade. Discussions on the opposite side rarely appear. I have
                            formed some opinions on the subject, which seemed worthy of examination. It seems idle to labor much for the profits of
                            foreign trade, and to spend more money yearly in what is called it’s defence. A merchant citizen or a merchant nation
                            would be equally unwise in such conduct.—A company is formed which consists of one Merchant, one man of the learned
                            Branches, eight mechanicks, and ninety farmers. A commission of 6 ⅌cent for sales, purchases and shipments is allowed to
                            the merchants for conducting their company trade, and it costs an equal sum to pay its expences. They make a profit of ½
                             ⅌cent, and of course gain nothing as a company. Such appears to be the best state of the naval powers of Europe. Hence
                            their national debts and rich merchants. Governments in debt to every body and merchants creditors of every body. Prussia
                            had considerable shipping and no navy. She was not spoliated by Great Britain; or France or Spain in her maritime trade.
                            It will pay us well to devise other defences for trade than an expensive navy—
                        It is not to give a tone to the public councils that these suggestions are made, but to support the
                            principles on which the government acts. Every distinct class of citizens (the merchants and all others) will be desirous
                            to make profits even at the expence of a loss to the nation. Hence the necessity of caution in the government about the
                            expences of  the defense of commerce.
                        I have the honor to be Sir your most respectf. hu. Servt.
                        
                            Tench Coxe
                     
                        
                    